DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 07/29/2022, wherein claims 1-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 14, 15 and 21 of US Patent No. 11463398.  For example, claim 1 of the instant application encompasses all of the limitations of claim 1 of US Patent No. 11463398 as follows:
Instant Application: 17877247
Patented Application: 11463398
Claim 1: A method for a network device to operate as an address resolution protocol (ARP) proxy, the method comprising:
Claim 1: A method for a network device to perform address resolution handling, wherein the network device supports a first distributed router (DR) instance of a logical DR that includes at least the first DR instance and a second DR instance, the method comprising:
receiving, by a distributed router (DR) instance of a logical DR that is implemented on the network device, an ARP request to resolve an address of an endpoint;
in response to detecting, via a first DR port of the first DR instance, an address resolution request from a second DR port of the second DR instance:
modifying, by the network device, the ARP request to replace a source address in the ARP request with an address of the DR instance;
generating a modified address resolution request that is addressed from a first address associated with the first DR port instead of a second address associated with the second DR port; and
broadcasting, by the network device, the modified ARP request to a logical network that includes the endpoint and that is connected to the DR instance through layer-2 network extension;
broadcasting, via the first DR port, the modified address resolution request within a logical network that is connected to the first DR instance through layer-2 network extension, wherein the logical network connected to the first DR instance through the layer-2 network extension is on a same subnet as the first DR port of the first DR instance; and
receiving, by the network device, an ARP response to the modified ARP request; and
in response to detecting, via the first DR port, an address resolution response that includes protocol-to-hardware address mapping information associated with an endpoint located on the logical network:
modifying, by the network device, the ARP response to replace a destination in the ARP response with the source address of the ARP request.
generating a modified address resolution response that is addressed to the second address associated with the second DR port; and

sending the modified address resolution response towards the second DR port of the second DR instance.


Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 14, 15 and 21 of US Patent No. 11463398.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 8, 14, 15 and 21 of U.S. Patent No. 11463398 are in essence a “species” of the generic invention of claim 1, 4, 6, 8, 11, 13, 15, 18 and 20 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18, in the preamble recites “The network device of claim 1” however, claim 1 is a method claim.  Claim 18 is therefore rendered indefinite.  For examination purposes, claim 18 will be interpreted as stating “The network device of claim 15”.
Claim 19 is dependent from claim 18.  As a result, it is rejected under the same rationale as claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar et al (US 2015/0103842), hereinafter Chandrashekhar15 in view of Chandrashekhar et al. (US 2016/0094396), hereinafter Chandrashekhar16.  Chandrashekhar15 and Chandrashekhar16 are cited on the IDS filed 07/29/2022,
Regarding claim 1, Chandrashekhar15 discloses a method for a network device to operate as an address resolution protocol (ARP) proxy, the method comprising: 
receiving, by a distributed router (DR) instance of a logical DR that is implemented on the network device, an ARP request to resolve an address of an endpoint (Chandrashekhar15, [0057]: Logical routing element/LRE (logical DR) operates distributively across host machines (network devices). Each host machine (network device) operates a local instance of the LRE (logical DR) called an MPRE (DR instance); Fig. 17, steps 2-3; [0141]: MPRE2 (DR instance) on host 2 (network device) receives an ARP query for VM 1732 (endpoint)); 
modifying, by the network device, the ARP request to replace a source address in the ARP request with an address of the DR instance (Chandrashekhar15, Fig. 17, steps 3-4, elements 1711 & 1722: replacing the source address PMAC1 in the ARP query with the source address VMAC1 which is the address of logical interface/LIF B for MPRE2 (DR instance)); 
broadcasting, by the network device, the modified ARP request to a logical network that includes the endpoint and that is connected to the DR instance (Chandrashekhar15, Fig. 17, step 4; [0144]-[0145], abstract: MPRE2/MPRE1712 (DR instance) on host 2 (network device) broadcasts the modified ARP query to VMs on segment B of the logical network that includes VM1732 (endpoint));
receiving, by the network device, an ARP response to the modified ARP request (Chandrashekhar15, Fig. 17, step 5, [0145]: MPRE2/MPRE1712 on host 2 (network device) receives an ARP reply)); and 
modifying, by the network device, the ARP response to replace a destination in the ARP response with the source address of the ARP request (Chandrashekhar15, Fig. 17, step 6, [0146]: MPRE2/MPRE1712 on host 2 (network device) changes the destination address of the ARP reply from VMAC to PMAC1 (source address of the ARP request)).
Chandrashekhar15 does not explicitly disclose instance through layer-2 network extension.
However, Chandrashekhar16 discloses a logical network that includes the endpoint and that is connected to the DR instance through layer-2 network extension (Chandrashekhar16, Fig. 1, [0024]-[0025]: logical network comprising logical router/bridge (DR instance) connected to logical switches and VMs (endpoints) is a layer-2 VXLAN or VLAN spanning multiple physical locations (i.e. network extension)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chandrashekhar15 and Chandrashekhar16 before him or her before the effective filing date of the claimed invention, to modify an MPRE (DR instance) of a distributed logical router that forwards packets, such as ARP requests, locally to VMs in a segment of a logical network for address resolution, as taught by Chandrashekhar15, to enable the distributed logical router instance to forward packets to segments of a logical network in different physical locations, as taught by Chandrashekhar16.  Once Chandrashekhar16’s teaching is incorporated, Chandrashekhar15’s MPRE would be able to forward ARP requests both locally and to different physical locations.  The motivation for doing so would have been to expand the reach of the logical network beyond local devices since Chandrashekhar16 provides an efficient way of doing so by implementing a logical network that uses the local configurations of a physical locale to balance load, avoid congested routing resources, guarantee bandwidth, or perform equal cost multi-path routing (ECMP) (Chandrashekhar16, [0030]).
Regarding claim 8, the limitations have been addressed in the rejection of claim 1, and furthermore, Chandrashekhar15 discloses a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a network device, cause the processor to perform a method for the network device to operate as an address resolution protocol (ARP) proxy (Chandrashekhar15, [0251]).
Regarding claim 15, the limitations have been addressed in the rejection of claim 1, and furthermore, Chandrashekhar discloses a network device configured to operate as an address resolution protocol (ARP) proxy, the network device comprising: a processor (Chandrashekhar15, [0251]); and a non-transitory computer-readable medium having stored thereon instructions that, in response to execution by the processor, cause the processor to perform operations to (Chandrashekhar15, [0251]).
Regarding claim 2, Chandrashekhar15 discloses wherein: 
the logical DR is implemented as a plurality of DR instances on a corresponding plurality of hosts, including the DR instance implemented on the network device as a first DR instance implemented amongst the plurality of hosts (Chandrashekhar15, [0057]: Logical routing element/LRE (logical DR) operates distributively across host machines (network devices). Each host machine (network device) operates a local instance of the LRE (logical DR) called an MPRE (DR instance); Fig. 17: MPRE2 (first DR instance) on host 2 (network device)),
each DR instance of the plurality of DR instances include a DR port having a same internet protocol (IP) address and a respective different media access control (MAC) address (Chandrashekhar15, Fig. 17: MPRE1 has MAC address PMAC1; MPRE2 has MAC address PMAC2; Fig. 16, elements 1621 & 1622: logical interfaces for MPRE1 & MPRE2 (DR ports/DR instances) on different hosts having the same IP address of 10.1.1.253), and 
modifying the ARP request to replace the source address in the ARP request with the address of the DR instance includes: modifying the ARP request to replace the MAC address of the DR port of a second DR instance, amongst the plurality of DR instances and implemented on a first host amongst the plurality of hosts, with the MAC address of the DR port of the first DR instance implemented (Chandrashekhar15, Fig. 17, steps 3-4: replacing the MAC address PMAC1 for MPRE1 (DR port/second DR instance) on host 1 (first host) with the MAC address VMAC for the logical interface/LIF B of MPRE2 (DR port/first DR instance)).
Chandrashekhar15 does not explicitly disclose DR instance implemented on an edge.
However, Chandrashekhar16 discloses DR instance implemented on an edge (Chandrashekhar16, Fig. 1, [0024]: logical router/bridge (DR instance) runs on a host machine connected to an edge gateway).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chandrashekhar15 and Chandrashekhar16 before him or her before the effective filing date of the claimed invention, to modify an MPRE (DR instance) of a distributed logical router that forwards packets, such as ARP requests, locally to VMs in a segment of a logical network for address resolution, as taught by Chandrashekhar15, to enable the distributed logical router instance to forward packets from an edge gateway to segments of a logical network in different physical locations, as taught by Chandrashekhar16.  Once Chandrashekhar16’s teaching is incorporated, Chandrashekhar15’s MPRE would be able to forward ARP requests from other networks both locally and to different physical locations.  The motivation for doing so would have been to expand the reach of the logical network beyond local devices since Chandrashekhar16 provides an efficient way of doing so by implementing a logical network that uses the local configurations of a physical locale to balance load, avoid congested routing resources, guarantee bandwidth, or perform equal cost multi-path routing (ECMP) (Chandrashekhar16, [0030]).
Regarding claim 4, Chandrashekhar15 discloses further comprising: 
storing, by the network device in a cache, the address of the endpoint that is contained in the ARP response (Chandrashekhar15, Fig. 17, step5, element 1752, [0145]: MPRE2/MPRE1712 on host 2 (network device) stores the address for VM1732 (endpoint) from the ARP reply); and 
suppressing, by the network device, subsequent ARP requests if the subsequent ARP requests are seeking to resolve the address of the endpoint that is stored in the cache (Chandrashekhar15, [0147], [0152]: MPRE1712 on host 2 (network device) responds to subsequent ARP queries for the address of VM 1732 (endpoint) without having to pass on the ARP query (i.e. suppresses subsequent ARP requests)), 
wherein suppressing includes responding, by the network device, directly to the ARP requests by providing the address of the endpoint from the cache (Chandrashekhar15, [0147], [0152]).
Regarding claims 9 and 16, the limitations have been addressed in the rejection of claim 2.
Regarding claims 11 and 18, the limitations have been addressed in the rejection of claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar15 in view Chandrashekhar16, further in view of Guo et al. (US 2019/0123962), hereinafter Guo.
Regarding claim 5, Chandrashekhar15 and Chandrashekhar16 do not explicitly disclose wherein the stored address in the cache expires after a period of time, and wherein the method further comprises repeating learning the address of the endpoint after the expiration.
However, Guo discloses wherein the stored address in the cache expires after a period of time, and wherein the method further comprises repeating learning the address of the endpoint after the expiration (Guo, [0026]: MAC address obtained by an ARP request expires if it is not used for communications within a predefined period of time and has to be relearned).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chandrashekhar15, Chandrashekhar16 and Guo before him or her before the effective filing date of the claimed invention, to modify a method in which an MPRE (DR instance) of a distributed logical router performs address resolution, as taught by Chandrashekhar15 and Chandrashekhar16, to include enabling resolved addresses to expire if not utilized within a predefined period of time, as taught by Guo.  The motivation for doing so would have been to reduce on the amount of storage required to store addresses.
Regarding claims 12 and 19, the limitations have been addressed in the rejection of claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar15 in view Chandrashekhar16, further in view of Chanda et al. (US 2017/0093618), hereinafter Chanda.
Regarding claim 6, Chandrashekhar15 and Chandrashekhar16 do not explicitly disclose wherein the logical network connected to the DR instance through the layer-2 network extension is on a same subnet as the DR instance.
However, Chanda discloses wherein the logical network connected to the DR instance through the layer-2 network extension is on a same subnet as the DR instance (Chanda, Fig. 8: e.g. logical switch LS2 with address 1.1.2.0/24 is on the same subnet as DR port L2 with address 1.1.2.253; [0033]: logical network is a layer-2 VXLAN (network extension)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chandrashekhar15, Chandrashekhar16 and Chanda before him or her before the effective filing date of the claimed invention, to modify a system in which an MPRE/logical router (DR instance) is connected to a layer-2 VXLAN logical network of logical switches and endpoints, as taught by Chandrashekhar15 and Chandrashekhar16, to include enabling a port of the logical router to be on the same subnet as the logical network, as taught by Chanda.  The motivation for doing so would have been to facilitate sending ARP requests to all network elements that are in a subnet associated with a destination network address.
Regarding claims 13 and 20, the limitations have been addressed in the rejection of claim 6.

Allowable Subject Matter
Claims 3, 7, 10, 14, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Primary Examiner, Art Unit 2458